Case 4:20-cv-04101-SOH-BAB Document 104                 Filed 08/11/21 Page 1 of 1 PageID #: 592




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

  RANDALL MORRIS                                                                      PLAINTIFF

  v.                                    Civil No. 4:20-cv-04101

  STEVEN KING, R.N.; WARDEN JEFFIE
  WALKER; CAPTAIN GOLDEN ADAMS;
  DR. KEVIN MCCAIN; SHERIFF JACKIE
  RUNION; SGT. JASON GUTHRIE; SERGEANT
  RICHARD HENDERSON; and CPL A. ELLIS                                             DEFENDANTS

                                              ORDER

         Before the Court is Plaintiff’s “Motion to Reconsider Supplement to Plaintiff’s Second

  Amended Complaint (ECF No. 82)”. (ECF No. 90). Defendants have not filed a response and the

  Court finds no response is necessary to rule on the instant motion.

         On July 9, 2021, the Court denied Plaintiff’s request to supplement his Second Amended

  Complaint finding in part the proposed supplement was duplicative of an original claim and the

  proposed amendment was an argument as to why Plaintiff did not administratively exhaust his

  remedies before filing Claims 1 and 4 of his Second Amended Complaint. (ECF No. 87, p. 4).

  The Court finds Plaintiff has not presented any new or additional arguments in the instant motion

  to warrant reconsideration of the Court’s previous ruling.

         Accordingly, Plaintiff’s Motion to Reconsider (ECF No. 90) is DENIED.

         IT IS SO ORDERED this 11th day of August 2021.


                                                       /s/Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE
